FORM 8-K Current Report Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:December 2, 2010 (date of earliest event reported) Commission File Number 1-5109 TODD SHIPYARDS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 91-1506719 (I.R.S. Employer Identification No.) 1801- 16th AVENUE SW, SEATTLE, WASHINGTON 98134-1089 (Street address of principal executive offices - Zip Code) Registrant's telephone number: (206) 623-1635 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item 8.01 Other Events Todd Shipyards Corporation announced that the U.S. Navy (“Navy”) has awarded to its wholly owned subsidiary, Todd Pacific Shipyards Corporation (“Todd Pacific” or the “Company”), a $3,739,714.00 modification to previously awarded contract N00024-08-C-4416.This contract modification represents an exercised option for the Docking Planned Incremental Availability (“DPIA”) for USS NIMITZ (CVN68) (“NIMITZ”), at Puget Sound Naval Shipyard which will commence in January 2011 and is expected to be complete in December 2011.This modification represents the authorization of additional repairs and alterations of various ship’s systems and equipment throughout the aircraft carrier NIMITZ, and is a portion of the work to be completed by Todd Pacific during the overhaul period.The Company anticipates that additional work on the carrier will be definitized by the Navy, resulting in total contract modifications in the range of $31-36 million. Todd’s work in support of the DPIA of the NIMITZ is being performed pursuant to the Company’s five-year Multi-Ship Multi-Option (“MSMO”) contract with the Navy for the overhaul and continued maintenance of the aircraft carriers stationed at Bremerton and Everett, Washington. The cost-type MSMO contract was awarded to Todd Pacific in 1999 and 2004 for five years each, and was awarded again in 2008 for an additional five years. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 2, 2010. /s/ Michael G. Marsh By: Michael G. Marsh On Behalf of the Registrant as Secretary and General Counsel - 2 -
